ORDER

PER CURIAM.
Raymond Timmermeier (“Defendant”) appeals from the judgment of the trial court entered after a bench trial wherein the trial court convicted him of forgery and sentenced him to a term of five years’ imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 80.25(b).